                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 PAMELA A. VEGAS                               §                        PLAINTIFF
                                               §
                                               §
 v.                                            §    Civil No. 1:18cv260-HSO-JCG
                                               §
                                               §
 CMH HOMES, INC., a Tennessee                  §
 Corporation d/b/a Clayton Homes               §
 Gulfport, et al.                              §                    DEFENDANTS


 ORDER GRANTING IN PART AS UNOPPOSED AND DENYING IN PART
   WITHOUT PREJUDICE DEFENDANTS’ [7] MOTION TO COMPEL
   MEDIATION/ARBITRATION AND FOR STAY, AND STAYING AND
 ADMINISTRATIVELY CLOSING CASE FOR STATISTICAL PURPOSES
           PENDING COMPLETION OF MEDIATION

        BEFORE THE COURT is the Motion [7] to Compel Mediation/Arbitration

and for Stay filed by Defendant CMH Homes, Inc., a Tennessee corporation d/b/a

Clayton Homes Gulfport (“CMH Homes”), in which Defendant Precision Movers,

Inc., a Mississippi corporation (“Precision Movers”), has joined [9], [12]. Plaintiff

Pamela A. Vegas (“Plaintiff” or “Ms. Vegas”) has filed a Response [10] to the Motion

[7], and CMH Homes has filed a Rebuttal [13] in which Precision Movers has joined

[14].   Having considered the Motion [7], the related pleadings, the record, and

relevant legal authority, the Court is of the opinion that Defendants’ Motion [7]

should be granted in part and denied in part without prejudice as premature.

        To the extent Defendants seek to compel mediation and stay this case

pending completion of said mediation, their request will be granted as unopposed.

Defendants’ request to compel binding arbitration is premature at this time and will

                                           1
be denied without prejudice. The Court will stay this case and administratively

close it for statistical purposes. Within 30 days of the conclusion of the mediation,

the parties are directed to provide the Court with a status update, and at that time

any party may move to reopen the case and place it back on the active docket, if

necessary.

                                I. BACKGROUND

A.    Factual background

      On June 11, 2013, Plaintiff and her former husband, Blain Vegas (“Mr.

Vegas”), entered into a contract with CMH to purchase a manufactured home. See

Compl. [1-2] at 9; see also Sales Agreement [1-2] at 19. According to the

Complaint, after Plaintiff selected the site for the manufactured home, CMH and

Precision Movers “both checked said site to determine if same was suitable for the

location and set up of the subject manufacture [sic] home purchased by Vegas” and

“required Vegas to undertake some initial site preparations . . . .” Compl. [1-2] at

10. After Ms. Vegas did so, she claims that CMH and Precision Movers inspected

the site and informed her that it was suitable for placement of the manufactured

home. Id. According to Plaintiff, Precision Movers placed a dirt pad on the site,

delivered the manufactured home, and put in the foundation pads on which the

home sits. Id.

      In connection with the purchase of their manufactured home, Mr. and Ms.

Vegas executed certain agreements with CMH, including a Retailer Closing

Agreement, a Sales Agreement, and a Binding Dispute Resolution Agreement



                                          2
(“BDRA”). See id.; see also Retailer Closing Agreement [7-2] at 1-4; Sales

Agreement [7-3] at 1-2; BDRA [7-4] at 1-4. The BDRA reads in relevant part as

follows:

      [t]he Parties (defined below) agree to resolve all disputes pursuant to
      the terms of this Binding Dispute Resolution Agreement (the
      “Agreement”). The parties are defined as the buyer (whether one or
      more) who signs below (referred to hereinafter as “Buyer”) and CMH
      Homes, Inc., its subsidiary(s) (e.g., CMH of KY, Inc.), and their/its
      agents, assignees, successors in interest, and employees (collectively
      referred to as “Seller”). Buyer and Seller agree that this Agreement
      also applies to and governs the rights of intended beneficiaries of this
      Agreement, who include the following additional Parties:             . . .
      contractors, including, without limitation, contractors involved in
      delivery and set-up of Buyer’s Home . . . .
             A.      Scope of Agreement: This Agreement applies to all pre-
      existing, present, or future disputes, claims, or controversies,
      grievances, and causes of action against Seller, including, but not
      limited to, common law claims, contract and warranty claims, tort
      claims, statutory claims, administrative law claims, and any other
      matter in question, not otherwise excepted here, arising out of or
      relating to (i) the modular or manufactured home(s) purchased, sold,
      owned, occupied and/or delivered in any transaction with Buyer or
      Beneficiaries (the “Home”) . . . .
             B.      Exclusion for Consumer Credit Transactions Secured by a
      Dwelling: Notwithstanding anything herein to the contrary, nothing
      in this Agreement shall be construed to require mandatory mediation or
      binding arbitration of any disputes arising out of any contract or any
      other agreement for a consumer credit transaction secured by a
      dwelling. Disputes arising out of any contract or any other agreement
      for a consumer credit transaction secured by a dwelling are specifically
      excluded from the definition of “Claim” or “Claims.”
             C.      Agreement to Mediate: All Claims that cannot be settled
      through direct discussions and negotiation shall be submitted first to
      mediation with a mutually agreeable mediator (“Mediation”). If the
      parties cannot agree on a mediator within a reasonable time, then the
      Mediation shall be administered by the American Arbitration
      Association (“AAA”) under its Home Construction Arbitration Rules and
      Mediation Procedures in effect at the time Mediation is requested (the
      “Rules”) . . . . In the event the Parties are not successful in resolving
      their dispute in mediation, then the Parties agree to submit their Claims
      to binding arbitration. Mediation of Claims is a mandatory condition

                                          3
      precedent to arbitration or a court proceeding. An agreement to resolve
      the Claims in mediation shall be enforceable in any court having
      jurisdiction thereof.
             D.     Agreement to Arbitrate: The parties agree to mandatory,
      binding arbitration (“Arbitration”) of all Claims that are not resolved in
      Mediation . . . .

BDRA [7-4] at 1.

      Plaintiff claims that in 2015, she began to notice problems with the

manufactured home, including that the footing pads placed by CMH and Precision

Movers began to deteriorate. This caused the home to sink and the roof to leak,

and cracks in the sheetrock inside the home became noticeable. Compl. [1-1] at 10-

11. Plaintiff alleges that she retained an engineer and a surveyor who concluded

that these issues were caused by differential foundation movement due to

inadequate foot support or underlying soil strength, id. at 11, and that the cost to

cure and/or repair the defects in the home would be about $68,137.65, id. at 12.

B.    Procedural history

      Plaintiff filed a Complaint [1-2] in the Circuit Court of Pearl River County,

Mississippi, on June 14, 2018, naming CMH and Precision Movers as Defendants

and advancing claims for breach of contract, breach of express warranties, breach of

implied warranties, and negligence, and claims under the Magnuson-Moss

Warranty Act, 15 U.S.C. §§ 2301, et seq. Compl. [1-1] at 7-8, 12 -16. CMH

removed the case to this Court, invoking federal question jurisdiction, see Notice of

Removal [1] at 1-3, and Precision Movers joined [4] in the removal.

      CMH has now filed a Motion [7] to Compel Mediation/Arbitration and for

Stay, in which Precision Movers, Inc., has joined [9], [12].   Defendants contend that

                                           4
all of Plaintiff’s claims fall within the broad scope of the BDRA and should be

submitted to non-binding mediation, and that, should the mediation be

unsuccessful, they should then be submitted to binding arbitration. See CMH’s

Mot. [7] at 3; CMH’s Mem. [8] at 5-9.    CMH requests a stay of this action pending

conclusion of the mediation and/or arbitration proceedings.   CMH’s Mot. [7] at 3;

CMH’s Mem. [8] at 9-10.

      Plaintiff responds that the mandatory mediation and/or arbitration

provisions are void as a matter of law. Pl.’s Mem. [10] at 2 (citing 15 U.S.C. §

1639c(e)). Additionally, Plaintiff argues that this dispute is excluded by the terms

of the BDRA, because the BDRA excludes any dispute arising out of an agreement

for a consumer credit transaction secured by a dwelling. Id. (citing BDRA [7-4] at

1). However, Plaintiff states that, “[w]ithout waving [sic] any of her defenses

and/or arguments, [she] would be willing to submit the resolution of her claims

pursuant to non-binding mediation through mutually agreeable mediator selected

by the Parties.” Id. at 9-10.

                                 II.    DISCUSSION

A.    Defendants’ request for mediation

      Defendants first ask the Court to require Plaintiff to submit her claims to

non-binding mediation.    See CMH’s Mot. [7] at 3.   In response, Plaintiff states

that she is “willing to submit the resolution of her claims pursuant to non-binding

mediation through mutually agreeable mediator selected by the Parties.” Pl.’s

Mem. [10] at 9-10. This portion of Defendants’ Motion should be granted as



                                           5
unopposed, and this matter will be stayed pending the parties engaging in non-

binding mediation.

B.    Defendants’ request to compel arbitration

      Defendants also ask the Court to require Plaintiff to submit her claims to

binding arbitration in accordance with the BDRA should mediation prove

unsuccessful. See CMH’s Mot. [7] at 3. At this time, it is impossible to know

whether mediation will be successful.   A ruling at this juncture on whether the

terms of the BDRA require that Plaintiff be compelled to arbitrate is therefore

premature and would arguably constitute an advisory opinion, as Defendants’

request to compel arbitration may become moot if mediation resolves the parties’

claims.   The Court will therefore deny this portion of Defendants’ Motion [7]

without prejudice as premature.    If necessary, Defendants may reurge this request

at a later time.

                                III.   CONCLUSION

      To the extent the Court has not addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result.

Defendants’ Motion [7] to Compel Mediation/Arbitration and for Stay will be

granted in part as unopposed, to the extent it seeks to compel non-binding

mediation and stay the case during mediation, and will be denied in part without

prejudice as premature, to the extent it seeks to compel binding arbitration.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Motion [7]

to Compel Mediation/Arbitration and for Stay filed by Defendant CMH Homes, Inc.,



                                          6
a Tennessee corporation d/b/a Clayton Homes Gulfport, in which Defendant

Precision Movers, Inc., a Mississippi corporation, has joined [9], [12], is GRANTED

IN PART AS UNOPPOSED, to the extent Defendants seek to compel non-binding

mediation and stay this case pending completion of said mediation, and DENIED

IN PART WITHOUT PREJUDICE AS PREMATURE, to the extent Defendants

ask the Court to compel binding arbitration.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, this case is

STAYED and ADMINISTRATIVELY CLOSED for statistical purposes pending

the outcome of mediation.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, within 30 days of

the conclusion of the mediation, the parties are directed to provide the Court with a

status update, and at that time, any party may move to reopen the case and

reinstate it on the active docket, if necessary.

      SO ORDERED AND ADJUDGED, this the 15th day of January, 2019.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE




                                            7
